Title: From George Washington to Bryan Fairfax, 8 September 1794
From: Washington, George
To: Fairfax, Bryan


               
                  My dear Sir,
                  German Town [Pa.] Sep. 8th 1794.
               
               It is not my wish to add to the trouble which I am sorry has been thrown upon you (in a manner unavoidably) in the management of the Suit against the Representatives, or Security of the deceased Doctr Savage—But when I am written to on this subject by those who are interested therein—I feel the necessity of making some response lest Silence should receive an unfavorable interpretation.
               On this ground I give you the trouble of perusing the enclosed letter from a Mr Peter Trenor—and my answer; after which, let me pray you to put a wafer in the latter, & cause it to be forwarded agreeably to the superscription by the first good conveyance that may present itself to your view.
               Who Mr Trenor is I know not. Nor have I any recollection of what he says I wrote to him on the 15th of Novr 1786 (having no papers of that date by me, at this <pla>ce to recur to)—I have some imper<fect re>membrance, it is true, of an applica<tion> that was made to me by a person in <Virgi>nia about the period he mentions with which I was not favorably impressed—but why I was not so, or whether it came from this person, I am unable to inform you with the least precision—nor is it of much moment as the authenticity and regularity of the papers he alludes to must decide his pretensions.
               With best respects to Mrs Fairfax, and with very sincere esteem & regard for yourself I remain—Dear Sir Your most Affecte & Obedient Servant
               
                  Go: Washington
               
            